Citation Nr: 1547308	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-35 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial disability rating for degenerative joint disease of the left knee with small effusions, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Kamarados, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985, from July 1985 to January 1991, from May 1999 to July 1999, and from March 2003 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the RO that, in pertinent part, granted service connection for degenerative joint disease of the left knee with small effusions evaluated as 10 percent disabling effective December 30, 2011.  The Veteran timely appealed for a higher initial rating.  This is the only issue that has been perfected on appeal.  While the October 2013 statement of the case included the issue of service connection for a right knee disability, the Veteran specifically limited his appeal to the increased rating issue in the VA Form 9. 

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has not alleged that his service-connected disability prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

In December 2014, the Veteran's attorney submitted additional evidence and waived initial consideration of the evidence by the RO.  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the examination report of June 2013 requires clarification.  The examiner reported that the Veteran would experience a loss of about 5 or 10 degrees of range of motion on the left knee with increased pain during flare ups.  However, the examiner did not provide any information concerning whether the loss would affect flexion, extension, or both; therefore, remand is required.  

In addition, evidence submitted in December 2014 reflects that the Veteran underwent a total knee replacement of his left knee in June 2014.  The rating schedule treats total knee replacements differently than other knee disabilities.  Specifically, the criteria are found in 38 C.F.R. § 4.71a, Diagnostic Code 5055, Knee replacement.  When there is a prosthetic replacement of the knee joint, a 100 percent rating is warranted for one year following implantation of prosthesis.  Residuals are rated thereafter at the 30 or 60 percent level.   

All outstanding VA treatment records, including those following the Veteran's June 2014 left knee replacement must be obtained prior to rating the disability.  Thereafter, the applicable rating criteria in Diagnostic Code 5055 must be applied in the first instance by the agency of original jurisdiction. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records for the Veteran's left knee disability, including those from June 2014 to the present date.

2.  Request that the June 2013 VA examiner clarify the statement that with increased pain during flare ups it is likely there would be a loss of about 5 or 10 degrees of range of motion on the left knee.  The examiner should clarify whether there would be range of motion loss on flare-ups on flexion, extension, or both.  If the June 2013 examiner is not available, request that the examiner conducting the contemporaneous examination provide the clarifying information, if possible.  

3.  Afford the Veteran a VA examination, for evaluation of the service-connected residuals of degenerative joint disease of the left knee with small effusions, status-post total knee replacement.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should render specific findings as to the extent to which the Veteran experiences current residuals of the left total knee replacement surgery.  The examiner should provide a thorough description of the residuals of left knee disability, including the Veteran's report of symptoms; and clinical findings including observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement, and other functional limitations, if any. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, and undertaking any other development action that is deemed warranted, re-adjudicate the claim, taking into consideration all applicable rating criteria for total knee replacement.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




